DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application No. 16/931,216 (“’216 reissue application” or “instant reissue application”) having a filing date of 16 July 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The ‘216 Reissue Application is a reissue of U.S. Patent No. 10,027,446 (“’446 patent”) titled “HARQ-ACK HANDLING FOR INTENDED DOWNLINK SUB-FRAMES.”   The application resulting in the ‘446 patent was filed on 5 June 2017 and assigned US patent application number 15/614,192 (“’192 application”) and issued on 17 July 2018 with claims 1-11 (“issued claims”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘216 patent itself and its prosecution history, the examiner has failed to locate any ongoing proceeding before the Office or current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes) or supplemental examinations.

III. Priority
The ‘192 application is a continuation of application 14/723,809, filed 28 May 2015, now U.S. Patent 9,673,939 (“parent patent”), which is a continuation of application 14/605,311, filed 26 January 2015, now U.S. Patent 9,106,420 (“grandparent patent”), which is a continuation of application 13/721,458, filed 20 December 2012, now U.S. Patent 8,958,331 (“great-grandparent patent”).
The ‘192 application also claims priority under 35 U.S.C. § 119(e) to provisional application 61/667,325, filed 2 July 2012.
As a reissue application, the instant application is entitled to the priority date of the ’216 patent, the patent being reissued.  Thus, the instant reissue application has a priority date of at least 20 December 2012, and depending upon the specific subject matter claimed, could be entitled to a priority date of 2 July 2012.

Claims 6 and 7
The Office notes, however, that the subject matter of claims 6 and 7 (that the UE comprises a touchscreen and file storage) is not supported by Applicants’ disclosure.  This subject matter was first claimed in a preliminary amendment filed 15 March 2013 during prosecution of the great-grandparent patent.  That being the case, claims 6 and 7 are entitled only to a priority date of 15 March 2013.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.
Upon review of the original specification and prosecution history, the examiner has found one instance where Applicant has included a lexicographic definition.  Specifically, at col. 4, lines 1-4, Applicant has defined a “bundling window” as a time unit (e.g., a number of sub-frames) specifying when HARQ-ACK feedback corresponding to downlink traffic at a particular uplink sub-frame is transmitted in the uplink.
No other instances have been found where Applicant has included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no other claim terms for which Applicant is acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds several instances where the claim term explicitly includes functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The following claim limitations have been interpreted under 35 U.S.C. § 112(f), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:

Processing circuitry arranged to determine that a downlink assignment index (DAI) is not equal to j+p, where p is a constant and j is the index of a downlink subframe (claim 1);
Means for determining that the DAI is not equal to j+p, where p is a constant (claim 8);
Means for determining if there is a downlink shared channel transmission on a primary cell without a corresponding downlink control channel in a bundling window, the bundling window comprising M downlink sub-frames (claim 9);
Means for, responsive to determining that there is a downlink shared channel without a corresponding downlink control channel, setting p to 0 (claim 9);
Means for, responsive to determining that there are no downlink shared channels without a corresponding downlink control channel, setting p to 1 (claim 9);
Processing circuitry arranged to determine if any of the one or more DAI values is equal to j+p, wherein p is a constant equal to zero or one (claim 12);
Processing circuitry arranged to, if it is determined that none of the one or more DAI values is equal to j+p, setting a reception status value corresponding to the index j equal to Discontinuous Transmission (DTX) (claim 12);
Processing circuitry arranged to, if it is determined that any of the one or more DAI values is equal to j+p, setting a reception status value corresponding to the index j equal to one of: acknowledgement (ACK), negative acknowledgement (NACK), and DTX (claim 14);
Processing circuitry arranged to determine a physical downlink channel relationship between a Physical Downlink Shared Channel, PDSCH, transmission on a primary cell and a corresponding PDCCH detected within the bundling window (claim 16);
Processing circuitry arranged to, responsive to determining that there is a PDSCH transmission on a primary cell without a corresponding PDCCH detected within the bundling window, setting p to 0 (claim 16); and
Processing circuitry arranged to, responsive to determining that there is no PDSCH transmission on a primary cell without a corresponding PDCCH detected within the bundling window, setting p to 1 (claim 16).

Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. § 112, sixth paragraph, a general purpose computer is usually sufficient for the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.  In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011), the court stated:
Those cases involved specific functions that would need to be implemented by programming a general purpose computer to convert it into a special purpose computer capable of performing those specified functions. … By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’  Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general purpose computer without special programming.  As such, it was not necessary to disclose more structure than the general purpose processor that performs those functions.  Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose processor.).

To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333.  In this instance, the structure corresponding to a 35 U.S.C. § 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  Aristocrat, 521 F.3d at 1333; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333.  Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. Aristocrat, 521 F.3d at 1338 (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 P 6.  It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’ WMS Gaming, 184 F.3d at 1349.”)  An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.  Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385 (Fed. Cir. 2011); In re Aoyama, 656 F.3d 1293, 1306 (Fed. Cir. 2011).
A review of the specification shows that the portions of the disclosure providing support for the claims is at Figs. 5A and 5B and the associated descriptive text in the specification at col. 7, lines 25-59 et seq.  The limitations will be interpreted consistent with these disclosures.
  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP §§ 2173 and 2181 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

V. Applicant’s Response
Applicant’s response (“Response”), filed 18 April 2022, includes remarks, amendments to the claims, and a terminal disclaimer.
Claims 3-5 and 16 have been amended.  Claims 1-17 remain pending in the application.
The amendment is objected to, however, because it fails to comply with the provisions of 37 C.F.R. §§ 1.73(b)(2), (d)(2), and (g).  
All changes to the claims must be made relative to the issued patent.  Therefore, all newly added claims (12-17) should include a status indicator as “(New)”, or in the case of claim 16, “(New, Amended).”  Furthermore, the entire text of the claims should be underlined, since they are newly added relative to the issued claims.
In addition, the change markings associated with any amendments previously presented in the original claims must continue to be included in the text of the claims, and the status indicator should continue to be “(Amended)”, or in the case of claim 5, “(Twice Amended)”, because the change markings must be shown relative to the issued claims, not relative to the claims of the previous amendment.

VI. Response to Arguments
Applicant’s response included a number of arguments.  They are addressed in turn below.

Claim Objections
In view of the amendment to claims 3-5, the pending claim objections are withdrawn.

Double Patenting
In view of the approved Terminal Disclaimer, filed 18 April 2022, the pending double patenting rejections are withdrawn.

Indefiniteness
In view of the amendment to claims 3 and 16, the pending claim rejections under 35 U.S.C. § 112(b) are withdrawn.

Claim Rejections under 35 U.S.C. §§ 102 & 103
Applicant argues that Lee fails to disclose the claimed ‘determine’ and ‘transmit’ steps, for a variety of reasons.
The Office finds these arguments persuasive.  The pending rejections under 35 U.S.C. §§ 102 & 103 are withdrawn.
However, new grounds of rejection are presented herein.

VII. Claim Objections
Claim 1 is objected to because of the following informality:
In claim 1, the term “Discontinuous Transmission” in the last line should be “Discontinuous Transmission (DTX)”, for consistency with independent claims 8 and 12.

VIII. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the receiver circuitry" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.

IX. Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5 and 8-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,307,525 to Lee et al. (“Lee”) in view of “3GPP TS 36.213 Physical Layer Procedures, V. 10.6.0” (“TS 36.213”).

Claim 1
With respect to claim 1, Lee teaches a User Equipment (UE) as claimed, comprising:
a) processing circuitry (see processor 400a, Fig. 1) arranged to determine that a PDCCH has been missed by examining the downlink assignment index (DAI) (see disclosure that the UE can detect the presence or absence of a missed PDCCH using the DAI contained in the PDCCH, col. 29, lines 47-49 et seq.); and
b) transmission circuitry (see transmitter 100a, Fig. 1) arranged to transmit a Hybrid Automatic Repeat Request (HARQ) reception status of Discontinuous Transmission responsive to the determination (see disclosure that if the UE detects that a PDCCH is missed, the ACK/NACK response for the corresponding CC is configured as information bits indicating a DTX status and is then transmitted to the BS, col. 31, lines 32-37 et seq.).

Lee does not explicitly disclose that the test for a missed PDCCH is whether the DAI is not equal to j+p, where p is a constant and j is the index of a download frame.

TS 36.213, however, discloses that for downlink shared channel (PDSCH) transmissions on the Primary cell, the DAI value is set to j (i.e., j+p where p=0) where a corresponding downlink control channel (PDCCH) is not detected within the downlink subframes, and the DAI value is set to j+1 (i.e., j+p where p=1) where a corresponding PDCCH is detected within the downlink subframes (see page 112, middle, to page 113, top.
Consequently, in the case where the PDCCH includes a DAI equal to j+p, the UE can conclude that there has not been a missed PDCCH, and in the case where the PDCCH includes a DAI that is not equal to j+p, the UE can conclude that a PDCCH has been missed.

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of TS 36.213 in the system disclosed by Lee, since TS 36.213 defines communications protocol standards for use in wireless communications systems, in particular a 3GPP LTE system utilizing Evolved Universal Terrestrial Radio Access (E-UTRA).  The system disclosed by Lee is such a 3GPP LTE system utilizing E-UTRA (see col. 5, line 46 through col. 6, line 8 et seq.).

Claim 2
With respect to claim 2, Lee additionally teaches a User Equipment (UE) further comprising receiver circuitry (see receiver 300a, Fig. 1) and wherein the receiver circuitry is arranged to receive the DAI in the downlink subframe (see disclosure that the DAI is transmitted from the BS on a PDCCH, col. 27, lines 38-53 et seq.).

Claim 3
With respect to claim 3, TS 36.213 additionally teaches a User Equipment (UE) wherein the receiver circuitry is further configured to receive the DAI in a downlink Semi-Persistent Scheduling (SPS) release message over the PDCCH (see disclosure that the DAI can be received in a PDDCH, or alternately in a PDDCH indicating downlink SPS release, page 112, middle, through page 113, top et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of TS 36.213 in the system disclosed by Lee, since TS 36.213 defines communications protocol standards for use in wireless communications systems, in particular a 3GPP LTE system utilizing Evolved Universal Terrestrial Radio Access (E-UTRA).  The system disclosed by Lee is such a 3GPP LTE system utilizing E-UTRA (see col. 5, line 46 through col. 6, line 8 et seq.).

Claim 4
With respect to claim 4, Lee additionally teaches a User Equipment (UE) wherein the receiver circuitry is further configured to receive the DAI over a Physical Downlink Control Channel (PDCCH) (see disclosure that the DAI is transmitted from the BS on a PDCCH, col. 27, lines 38-53 et seq.).

Claim 5
With respect to claim 5, TS 36.213 additionally teaches a User Equipment (UE) wherein the transmission circuitry is configured to transmit the HARQ reception status responsive to receiving the SPS release message (see disclosure that the DAI can be received in a PDDCH, or alternately in a PDDCH indicating downlink SPS release, page 112, middle, through page 113, top et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of TS 36.213 in the system disclosed by Lee, since TS 36.213 defines communications protocol standards for use in wireless communications systems, in particular a 3GPP LTE system utilizing Evolved Universal Terrestrial Radio Access (E-UTRA).  The system disclosed by Lee is such a 3GPP LTE system utilizing E-UTRA (see col. 5, line 46 through col. 6, line 8 et seq.).

Claim 8
With respect to claim 8, Lee teaches an apparatus as claimed, comprising:
a) means for receiving a downlink sub-frame, the downlink sub-frame having an index value j and a downlink assignment index (DAI) (see discussion of the use of the DAI received over a downlink channel for detecting a missed PDCCH, col. 29, lines 33-58 et seq.; see also Fig. 30); and
b) means for determining that a PDCCH has been missed by examining the downlink assignment index (DAI) (see disclosure that the UE can detect the presence or absence of a missed PDCCH using the DAI contained in the PDCCH, col. 29, lines 47-49 et seq.); and
c) means for transmitting a Hybrid Automatic Repeat Request (HARQ) reception status of Discontinuous Transmission (DTX) responsive to the determination (see disclosure that if the UE detects that a PDCCH is missed, the ACK/NACK response for the corresponding CC is configured as information bits indicating a DTX status and is then transmitted to the BS, col. 31, lines 32-37 et seq.).

Lee does not explicitly disclose that the test for a missed PDCCH is whether the DAI is not equal to j+p, where p is a constant and j is the index of a download frame.

TS 36.213, however, discloses that for downlink shared channel (PDSCH) transmissions on the Primary cell, the DAI value is set to j (i.e., j+p where p=0) where a corresponding downlink control channel (PDCCH) is not detected within the downlink subframes, and the DAI value is set to j+1 (i.e., j+p where p=1) where a corresponding PDCCH is detected within the downlink subframes (see page 112, middle, to page 113, top.
Consequently, in the case where the PDCCH includes a DAI equal to j+p, the UE can conclude that there has not been a missed PDCCH, and in the case where the PDCCH includes a DAI that is not equal to j+p, the UE can conclude that a PDCCH has been missed.

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of TS 36.213 in the system disclosed by Lee, since TS 36.213 defines communications protocol standards for use in wireless communications systems, in particular a 3GPP LTE system utilizing Evolved Universal Terrestrial Radio Access (E-UTRA).  The system disclosed by Lee is such a 3GPP LTE system utilizing E-UTRA (see col. 5, line 46 through col. 6, line 8 et seq.).


Claim 9
With respect to claim 9, TS 36.213 additionally teaches an apparatus further comprising:
 a) means for determining if there is a downlink shared channel transmission on a primary cell without a corresponding downlink control channel in a bundling window, the bundling window comprising M downlink sub-frames (see disclosure of determining whether there is or is not a PDSCH transmission on the primary cell without a corresponding PDCCH detected within the subframe(s) n-k, where k                        
                            ∈
                        
                    K, page 112, middle et seq.);
b) means for, responsive to determining that there is a downlink shared channel without a corresponding downlink control channel, setting p to 0 (see disclosure that if there is a PDSCH transmission on the primary cell without a corresponding PDCCH detected, the DAI value is set to j [i.e., j+p where p=0], page 112, middle et seq.); and
c) means for, responsive to determining that there are no downlink shared channels without a corresponding downlink control channel, setting p to 1 (see disclosure that if there are no PDSCH transmissions on the primary cell without a corresponding PDCCH detected, the DAI value is set to j+1 [i.e., j+p where p=1], page 112, bottom, through page 113, top et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of TS 36.213 in the system disclosed by Lee, since TS 36.213 defines communications protocol standards for use in wireless communications systems, in particular a 3GPP LTE system utilizing Evolved Universal Terrestrial Radio Access (E-UTRA).  The system disclosed by Lee is such a 3GPP LTE system utilizing E-UTRA (see col. 5, line 46 through col. 6, line 8 et seq.).

Claim 10
With respect to claim 10, Lee additionally teaches an apparatus as claimed, wherein the HARQ reception status is transmitted using a Physical Uplink Control Channel (PUCCH) format 1b (see disclosure of the use of PUCCH format 1b for HARQ reception status, col. 29, lines 1-32 et seq.).

Claim 11
With respect to claim 11, Lee additionally teaches an apparatus as claimed, wherein said transmitting the HARQ reception status includes selecting at least one of a Physical Uplink Control Channel (PUCCH) uplink resource, constellation, or a set of code input bits based upon the HARQ reception status (see disclosure of the selection of which of the two available PUCCH resources is to be utilized for transmission of the HARQ reception status, col. 29, lines 1-26 and Figs 30-37 et seq.; see also disclosure of the selection of uplink resources, constellation, and coded bits, Table 34, Fig. 39, and col. 57, lines 22-35 et seq.).

Claim 12
With respect to claim 12, Lee teaches a User Equipment (UE) as claimed, comprising:
a) processing circuitry (see processor 400a, Fig. 1) arranged to:
i) receive one or more downlink assignment index (DAI) values from a Hybrid Automatic Repeat Request (HARQ) bundling window having M sub-frames, wherein M is greater that one, wherein a last of the one or more DAI values is less than M (see disclosure of the reception of such subframes containing such DAI values, Figs. 30-37 et seq.);
ii) for an index j of a HARQ Acknowledgement (HARQ-ACK) feedback:
1) determine that a PDCCH has been missed by examining the downlink assignment index (DAI) (see disclosure that the UE can detect the presence or absence of a missed PDCCH using the DAI contained in the PDCCH, col. 29, lines 47-49); and
2) if it is determined that a PDCCH has been missed by examining the downlink assignment index (DAI), setting a reception status value corresponding to the index j equal to Discontinuous Transmission (DTX) (see disclosure that if the UE detects that a PDCCH is missed, the ACK/NACK response for the corresponding CC is configured as information bits indicating a DTX status and is then transmitted to the BS, col. 31, lines 32-37 et seq.); and
b) transmission circuitry (see transmitter 100a, Fig. 1) arranged to transmit the HARQ-ACK feedback, including the reception status value (see disclosure of the transmission of reception status as feedback on the uplink channel, col. 27, line 13 through col. 28, line 4 et seq.; see also Figs. 28a and 28b).

Lee does not explicitly disclose that the test for a missed PDCCH is whether the DAI is not equal to j+p, where p is a constant and j is the index of a download frame.

TS 36.213, however, discloses that for downlink shared channel (PDSCH) transmissions on the Primary cell, the DAI value is set to j (i.e., j+p where p=0) where a corresponding downlink control channel (PDCCH) is not detected within the downlink subframes, and the DAI value is set to j+1 (i.e., j+p where p=1) where a corresponding PDCCH is detected within the downlink subframes (see page 112, middle, to page 113, top.
Consequently, in the case where the PDCCH includes a DAI equal to j+p, the UE can conclude that there has not been a missed PDCCH, and in the case where the PDCCH includes a DAI that is not equal to j+p, the UE can conclude that a PDCCH has been missed.

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of TS 36.213 in the system disclosed by Lee, since TS 36.213 defines communications protocol standards for use in wireless communications systems, in particular a 3GPP LTE system utilizing Evolved Universal Terrestrial Radio Access (E-UTRA).  The system disclosed by Lee is such a 3GPP LTE system utilizing E-UTRA (see col. 5, line 46 through col. 6, line 8 et seq.).


Claim 13
With respect to claim 13, Lee additionally teaches a UE as claimed, wherein the UE is arranged to operate in a Time Division Duplex (TDD) mode (see disclosure of the use of TDD mode, col. 28, lines 21-25 et seq.).

Claim 14
With respect to claim 14, Lee additionally teaches a UE as claimed, wherein the processing circuitry is further arranged to: if it is determined that any of the PDCCHs have not been missed by examining any of the one or more DAI values, setting the reception status value corresponding to the index j equal to one of acknowledgement (ACK), negative acknowledgement (NACK), and DTX (see disclosure of the selection of specific ACK/NACK/DTX reception status based upon the state of the specific channel, col. 34, lines 58-65 et seq.).

Lee does not explicitly disclose that the test for a missed PDCCH is whether the DAI is not equal to j+p, where p is a constant and j is the index of a download frame.

TS 36.213, however, discloses that for downlink shared channel (PDSCH) transmissions on the Primary cell, the DAI value is set to j (i.e., j+p where p=0) where a corresponding downlink control channel (PDCCH) is not detected within the downlink subframes, and the DAI value is set to j+1 (i.e., j+p where p=1) where a corresponding PDCCH is detected within the downlink subframes (see page 112, middle, to page 113, top.
Consequently, in the case where the PDCCH includes a DAI equal to j+p, the UE can conclude that there has not been a missed PDCCH, and in the case where the PDCCH includes a DAI that is not equal to j+p, the UE can conclude that a PDCCH has been missed.

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of TS 36.213 in the system disclosed by Lee, since TS 36.213 defines communications protocol standards for use in wireless communications systems, in particular a 3GPP LTE system utilizing Evolved Universal Terrestrial Radio Access (E-UTRA).  The system disclosed by Lee is such a 3GPP LTE system utilizing E-UTRA (see col. 5, line 46 through col. 6, line 8 et seq.).

Claim 15
With respect to claim 15, Lee additionally teaches a UE as claimed, wherein the transmission circuitry is arranged to transmit the HARQ-ACK feedback using a Physical Uplink Control Channel, PUCCH, format 1b of 3GPP Long Term Evolution (LTE) (see disclosure of the use of PUCCH format 1b for HARQ reception status, col. 29, lines 1-32 et seq.).

Claim 16
With respect to claim 16, TS 36.213 additionally teaches a UE as claimed, wherein the processing circuitry is further arranged to:
 a) determine a physical downlink channel relationship between a Physical Downlink Shared Channel, PDSCH, transmission on a primary cell and a corresponding PDCCH detected within the bundling window (see disclosure of determining whether there is or is not a PDSCH transmission on the primary cell without a corresponding PDCCH detected within the subframe(s) n-k, where k                        
                            ∈
                        
                    K, page 112, middle et seq.);
b) responsive to determining that there is a PDSCH tranmsmission on a primary cell without a corresponding PDCCH detected within the bundling window, setting p to 0 (see disclosure that if there is a PDSCH transmission on the primary cell without a corresponding PDCCH detected, the DAI value is set to j [i.e., j+p where p=0], page 112, middle et seq.); and
c) responsive to determining that there is no PDSCH transmission on a primary cell without a corresponding PDCCH detected within the bundling window, setting p to 1 (see disclosure that if there are no PDSCH transmissions on the primary cell without a corresponding PDCCH detected, the DAI value is set to j+1 [i.e., j+p where p=1], page 112, bottom, through page 113, top et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of TS 36.213 in the system disclosed by Lee, since TS 36.213 defines communications protocol standards for use in wireless communications systems, in particular a 3GPP LTE system utilizing Evolved Universal Terrestrial Radio Access (E-UTRA).  The system disclosed by Lee is such a 3GPP LTE system utilizing E-UTRA (see col. 5, line 46 through col. 6, line 8 et seq.).


Claim 17
With respect to claim 17, Lee additionally teaches a UE as claimed, wherein the transmission circuitry is arranged to transmit the HARQ-ACK feedback by selecting a Physical Uplink Control Channel (PUCCH) uplink resource, constellation, and a set of code input bits based upon the HARQ-ACK feedback (see disclosure of the selection of which of the two available PUCCH resources is to be utilized for transmission of the HARQ reception status, col. 29, lines 1-26 and Figs 30-37 et seq.; see also disclosure of the selection of uplink resources, constellation, and coded bits, Table 34, Fig. 39, and col. 57, lines 22-35 et seq.).


Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,307,525 to Lee et al. (“Lee”) in view of “3GPP TS 36.213 Physical Layer Procedures, V. 10.6.0” (“TS 36.213”) as applied to claims 1-5 and 8-17 above, and further in view of U.S. Patent Application Publication 2013/0281020 to Montemurro (“Montemurro”).

Claims 6 and 7
With respect to claims 6 and 7, the combination of Lee and TS 36.213 teaches a UE substantially as claimed.

The combination of Lee and TS 36.213 does not explicitly disclose a UE comprising a touchscreen and file storage, although Lee does disclose that the UE denotes a mobile or fixed type of user terminal, and could be embodied in any number of equipment including a wireless device, Personal Data Assistant (PDA), or handheld device (see col. 6, lines 17-25 et seq.).  
A POSITA would have found the inclusion of a touchscreen and file storage in any of these devices obvious at the time of the invention.

In addition, Montemurro discloses a wireless device that accesses communication services via a cellular telecommunications network and configured in accordance with one or more cellular telecommunication standards such as LTE (see paragraph [0026] et seq.).
Said wireless device 201 is disclosed as utilizing a touchscreen display 204 and memory such as flash memory 244, random access memory 246, and read only memory 248, analogous to the claimed file storage (see paragraphs [0031]-[0032] et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a touchscreen in a wireless device, since this would provide a more versatile and user-friendly interface than one requiring user input only via hardware buttons or user commands typed via keyboard.
File storage would have been necessary in a wireless device in order to store and execute software on the device.

X. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '446 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '446 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '446 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
16 May 2022